Citation Nr: 1414243	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a sprain injury of the left ankle with chronic lateral instability.
 
2.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected sprain injury of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1966 to March 1969.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in August 2009 and December 2010.  The Veteran appealed from the denial of his claim to reopen service connection for a low back disorder and an initial evaluation in excess of 10 percent for a left ankle sprain.  The matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal other than an informal hearing presentation which has been considered as part of the present appeals.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire rating period, the sprain injury of the left ankle with chronic lateral instability has been productive of only moderate limitation of motion with pain.

2.  In a December 1994 decision, the RO denied service connection for a back disorder.  The Veteran did not timely perfect an appeal, and the decision became final.

3.  The evidence associated with the claims file subsequent to the December 1994 decision is new to the file and relates to unestablished facts that are necessary to substantiate the claim of service connection for a back disability and raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a sprain injury of the left ankle with chronic lateral instability have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5271 (2013).

2.  The December 1994 rating decision denying service connection for a back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The criteria to reopen a claim of service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Sprain Injury of the Left Ankle

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for his service-connected left ankle sprain in an August 2009 rating decision.  The Veteran filed additional evidence pertaining to the disability rating in July 2010.  The Board finds that the additional evidence prevented finality from attaching to the August 2009 rating decision's assignment of the initial disability rating.  38 C.F.R. § 3.156(b).  In the September 2010 decision on appeal, the Veteran's 10 percent evaluation for a left ankle sprain with chronic lateral instability was confirmed and continued as effective January 13, 2009.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5271.

Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5271 is used for rating the Veteran's limitation of motion of the left ankle, while DC 5010 represents traumatic arthritis substantiated by x-ray findings, the underlying source of the disability.

DC 5010 provides that traumatic arthritis will be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5010 (2013).  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003 (2013).

Limitation of motion of the ankle is rated under DC 5271 which dictates that a 10 percent rating is warranted for moderate limitation of motion, while a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271. (2013).  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

After reviewing the entire claims file, the Board finds that the Veteran's service-connected left ankle disability has been not more than 10 percent disabling throughout the period on appeal.  Specifically, the Board finds that the Veteran's left ankle has been productive of only moderate limitation of motion for the reasons discussed below.

The Veteran was seen for a VA examination in July 2009 for his left ankle.  The Veteran had a normal gait pattern.  He was noted to have mild pes planus.  He had dorsiflexion to 15 degrees and plantar flexion to 50 degrees.  He had pain at the end point of motion of dorsiflexion and no pain with plantar flexion.  There was no additional limitation of motion after repetitive motion.  The examiner found tenderness to palpation over the posterior tibial tendon.  An MRI was interpreted to show chronic injury of the anterior talofibular and calcaneofibular ligaments.  

At a November 2009 VA orthopedic surgery consultation, the Veteran reported long-standing bilateral ankle and foot pain.  On physical examination, the Veteran was found to have valgus deformities of both ankles and collapsing arches.  He was diagnosed with adult acquired flat foot deformity bilaterally.  

In February 2010, the Veteran reported that his ankles were asymptomatic when wearing ankle braces, except for morning stiffness, for which he was given ibuprofen.  In July 2010, the Veteran was provided with 2 pairs of replacement ankle braces.  He complained of pain in his ankle and passive range of motion revealed some pain on plantar flexion.  X-ray imaging revealed no acute abnormalities of the ankle.

On VA examination in September 2010, the Veteran endorsed increased pain in the ankle, with radiation into the arch of the foot, and that he was now wearing a posterior ankle brace when on his feet at work or if doing chores around the home.  The Veteran also endorsed taking medication daily to help manage pain and inflammation, but that if he were to stop taking such medication the resulting pain would render him unable to work.  The Veteran did not recall any specific exacerbations or flare-ups other than one instance when he was forced to miss a single day of work.

On physical examination, the Veteran had lateral instability indicative of a chronic lateral ligament strain.  Range of motion of the ankle was to 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  Range of motion did not changed on repetition, and pain was present at the ends of the above stated ranges.  The examiner opined that they were unable to determine the extent of additional limitation on flare-up, as the Veteran was "in his usual aspect of ankle discomfort" during his examination.  Nonetheless, the Board finds that the record contains adequate evidence in the form of VA treatment records, lay statements of others, and comments from the Veteran such that the so-called DeLuca factors have been taken into account in determining the Veteran's level of disability.

Statements from the Veteran's mother and spouse indicate that the Veteran consistently complains of worsening of left ankle pain and stiffness.  In an October 2011 statement, the Veteran indicated that he was unable to complete an 8-hour day at work due in increased pain his right ankle and radiating pain in his right heel and foot.

Under 38 C.F.R. § 4.71a, Plate II, normal dorsiflexion of the ankle is to 20 degrees, while normal plantar flexion is to 45 degrees.  Accordingly, the Veteran's left ankle motion was limited to 10 degrees of dorsiflexion and 40 degrees of plantar flexion at the worst, including following repetition.  When considering pain on motion, this represents a loss of 15 degrees of a total 65 degrees of possible ankle motion.  The Board notes that this is less than a quarter of the overall range of motion.  The Board finds that this is analogous to only moderate limitation of motion and not the marked limitation of motion necessary for a 20 percent rating.  Even considering the Veteran's endorsement of worsening symptoms which limit his ability to complete an 8-hour work day, the Board notes that in his own October 2011 statement the Veteran reported that such pain was associated with his right ankle and not his service-connected left ankle disability.  The Veteran is competent to report on symptoms such as pain, and to distinguish pain in his right ankle from pain in his left ankle.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's October 2011 statement that his work is impacted by his right ankle symptoms is competent and probative to show that his service-connected left ankle symptoms are not so limiting.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Board has also considered whether a higher rating may be warranted under a different Code, but finds that one is not.  The Veteran's ankle joint is in no way ankylosed (DC 5270, DC 5272), there has been no evidence of malunion of the os calcis or astragalus (DC 5273), and the Veteran has not undergone an astragalectomy (DC 5274).  38 C.F.R. § 4.71a.

The Board has considered whether staged ratings are warranted.  See Fenderson, 12 Vet. App. at 126-27.  In light of the well preserved range of motion, effective treatment with ankle braces, and only over the counter medication prescribed, the Board finds that the Veteran's left ankle disability has been no more than "moderate" in degree throughout the period on appeal.  The Board finds that staged ratings are not warranted.  Id.  

Accordingly, the Board concludes that the Veteran's service-connected left ankle disability has been 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left ankle strain.  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of arthritis with painful limitation of motion; thus, the demonstrated manifestations, namely pain with limitation of motion, are contemplated by the provisions of the rating schedule.  At the September 2010 VA examination, the Veteran reported that in the prior year he had called out sick from work due to ankle symptoms for one day.  The Veteran's job at a post office required that he stand for 6 hours a day, and he recently had been unable "to accomplish his occupational job as well as his activities of daily living, he has limited the amount of recreational activities that he would do standing."  Only one day missed from work indicates a low disability level.  As the Veteran's disability level and symptoms are contemplated by the rating schedule, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected left ankle strain.  The Board concludes that referral for consideration of an extra-schedular evaluation is not warranted.  Thun, 22 Vet. App. at 115.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his left ankle symptoms.  Rather, the Veteran indicated on VA examination that he had taken only one day off of work in the preceding year due to his left ankle, and was in the process of filing for Family Medical Leave from work due to his non-service-connected right ankle.  Thus the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); no discussion or remand of such a claim in warranted.  




Claim to Reopen Entitlement to Service Connection for a Low Back Disorder

In a December 1994 decision, the RO denied a claim of service connection for a back injury.  The Veteran did not submit a timely notice of disagreement.  No additional evidence was received within one year of notice of the December 1994 rating decision.  The December 1994 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The RO based the December 1994 denial on the lack of evidence corroborating the Veteran's claim of an in-service back injury.  

Since the December 1994 rating decision, the Veteran has advanced a new theory of entitlement to service connection.  Specifically, he now argues that a current low back disorder is secondary to his service-connected left ankle sprain, a disability for which the Veteran had not been service-connected at the time of the prior denial.  Advancement of a new theory of entitlement does not necessarily reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005).  However, in this case, as service-connection for a left ankle injury had not been previously established, and as the Veteran is now arguing that his low back injury is secondary to his left ankle sprain, the Board finds that the change in circumstances amounts to new and material evidence.  The Board concludes that reopening of the claim of service connection for a low back disorder is warranted.  38 C.F.R. § 3.156(a).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With regard to the Veteran's claim for an increased initial rating, a notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the rating claim on appeal.  Notice was sent again in September 2010.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  All records identified by the Veteran have been associated with the claims file.  Thus, pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  

The duty to assist was further satisfied by VA examination in September 2010, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his left ankle symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

To the extent that the Board is reopening the claim of service connection for a low back disorder, VA has no further duty to notify or assist with respect to reopening of the claim.


ORDER

An initial rating in excess of 10 percent for sprain injury of the left ankle with chronic lateral instability is denied.

The appeal to reopen service connection for a low back disorder is granted.


REMAND

Having reopened the Veteran's claim of entitlement to service connection for a low back disorder, the Board finds that remand for additional notice and development is required prior to final adjudication.  Specifically, the Veteran must be provided notice regarding substantiating a claim of secondary service connection and must be afforded a VA examination to determine whether it is at least as likely as not that a current low back disorder is related to the Veteran's service-connected left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with all appropriate notice regarding substantiating a claim of secondary service connection.

2.  Following the above development, schedule the Veteran for a VA examination referable to the low back.  The examiner should review the claims file, interview the Veteran, examine the Veteran, conduct any appropriate testing, and identify all of the Veteran's current low back disorders.  Thereafter, answer the following questions: 

(a)  For each low back disorder identified, is the disorder at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service?

(b)  For each low back disorder identified, is the disorder at least as likely as not caused by a service connected disease or injury, to include a sprain injury of the left ankle with chronic lateral instability?

(c)  For each low back disorder identified, is the disorder at least as likely as not aggravated by a service connected disease or injury, to include a sprain injury of the left ankle with chronic lateral instability?

3.  After completing all indicated development, readjudicate the claim for service connection for a low back disorder, to include as secondary to a service-connected disease or injury in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


